DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/969,314, filed on 05/02/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nygaard (2009/0103112).
Claim 1
 	Nygaard (2009/0103112) discloses engendering rotation about the main axis (Fig. 51, Ref. 630) of said circular mechanical component (Fig. 51, Ref. 602) relative to laser measurement modules (Fig. 51, Ref. 618), or vice versa, in which the laser measurement modules (Fig. 51, Ref. 618) include a first module (Fig. 12, Ref. 66; Laser 1 Transmitter) oriented towards the first face of a tooth (It is inherent that the line scan of laser is going to 

    PNG
    media_image1.png
    559
    763
    media_image1.png
    Greyscale

Claim 2
 	Nygaard (2009/0103112) discloses laser measurement module (See Fig. 12) comprises a source of emission of a laser beam (Para. 0046) oriented relative to the main axis of rotation and 
Claim 3
 	Nygaard (2009/0103112) discloses the laser beam (Fig. 12, Ref. 66) is oriented relative to the main axis of rotation by a first angle ranging from 10 to 45 degrees and relative to the radial axis by a second angle ranging from 10 to 45 degrees (Para. 0161). 
 Claim 4
 	Nygaard (2009/0103112) discloses driving the circular mechanical component (Fig. 51, Ref. 602) in translation along the main axis (See dotted line) relative to the laser measurement modules (Fig. 51, Ref. 618), or vice versa. 
 Claim 5
 	Nygaard (2009/0103112) discloses the circular mechanical component (Fig. 51, Ref. 602) with toothing includes a shaft with toothing disposed along the main axis (See Fig. 51) and comprising a plurality of toothings placed one after the other along the main axis of rotation (See thread at end of shaft).
Claim 6
6 (currently amended). wherein the first and second module comprise a first pair of laser measurement modules and wherein the laser measurement modules comprise a second pair of laser measurement modules, each module of the first and second pairs being placed at the level of each toothing of said plurality to enable a scanning of said first and second faces of each tooth throughout their thickness and depth and for each toothing.  


Claim 8
 	Nygaard (2009/0103112) discloses the circular mechanical component (Fig. 51, Ref. 602) with toothing is a toothed wheel (See Fig. 51) comprising a circular hole (whole is in the center of dotted line in Fig. 51) having the main axis of rotation (Fig. 51, Ref. 630) of said circular mechanical component (Fig. 51, Ref. 602) as its axis and additional laser measurement module (Fig. 51, Ref. 618) oriented relative to said circular mechanical component (Fig. 51, Ref. 602) so that, during the rotation of said modules (Fig. 51, Ref. 630) about the main axis (See Dotted line), said scanning entails a scan of the circular hole throughout its surface (See Fig. 13).  
Claim 9
 	Nygaard (2009/0103112) discloses the circular mechanical component (Fig. 51, Ref. 602) with toothing belongs to a group comprising one or more of a component with straight toothing, a component with helical toothing, and a component with herringbone toothing (See Fig. 14). 
Claim 10 
 	Nygaard (2009/0103112) discloses the laser measurement modules include a line-type laser emitting source (See Fig. 13).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 22, 2021